NUMBER
13-10-00587-CV
 
COURT OF APPEALS
 
                      THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 

 
BISHOP CONSOLIDATED
INDEPENDENT 
SCHOOL DISTRICT,                                                                       Appellant,
 
                                                             v.
 
CYNTHIA NAVA,
INDIVIDUALLY AND AS 
NEXT FRIEND OF DEMI
NAVA, A MINOR,                                   Appellee.
 

 
                              On
Appeal from the 17th District Court
                                        of
Nueces County, Texas.
 

 
                               MEMORANDUM
OPINION
 
            Before Chief Justice Valdez and Justices Rodriguez and Perkes
Memorandum Opinion
Per Curiam
 




This
appeal was abated by this Court on November 18, 2010, to allow the parties the
opportunity to engage in mediation.  This cause is now before the Court on
appellant=s motion to dismiss the appeal on
grounds that all matters in controversy between the parties have been resolved
to the mutual satisfaction of all parties.  Appellant requests that this Court
dismiss the appeal.  Accordingly, this case is hereby REINSTATED.
The
Court, having considered the documents on file and appellant=s motion to dismiss the appeal, is of the opinion that
the motion should be granted.  See Tex.
R. App. P. 42.1(a).  Appellant=s motion to dismiss is granted, and
the appeal is hereby DISMISSED.  Costs will be taxed against appellant. See
Tex. R. App. P. 42.1(d)
("Absent agreement of the parties, the court will tax costs against the
appellant.").  Having dismissed the appeal at appellant=s request, no motion for rehearing will be entertained,
and our mandate will issue forthwith.
 
PER
CURIAM
 
Delivered and filed the 
10th day of February, 2011.